           Case 2:16-cv-00620-JCC-MLP Document 128 Filed 09/23/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ALFREDO JUAREZ, et al.,                              CASE NO. C16-0620 JCC-MLP
10                            Plaintiffs,                  MINUTE ORDER
11              v.

12    CITY OF BELLINGHAM, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The Court understands the parties are
18   ready and available for trial at the Court’s convenience. (Dkt. No. 127.) However, the United
19   States Courthouse in Seattle remains closed in light of the novel coronavirus pandemic, with a
20   substantial trial backlog once it reopens. See W.D. Wash. Gen. Orders Nos. 02-20, 11-20, 13-20.
21   Given these circumstances, the Court will not currently set the trial. Instead, within twenty-one
22   (21) days of the reopening of the Seattle Courthouse, the parties are ORDERED to meet-and-
23   confer 1 and to provide the Court with a Joint Status Report. The report should provide the Court
24   with three proposed alternative trial dates, the number of days the parties currently anticipate are
25

26          1
                This meet-and-confer must be a face-to-face meeting or a telephonic conference.

     MINUTE ORDER
     C16-0620 JCC-MLP
     PAGE - 1
           Case 2:16-cv-00620-JCC-MLP Document 128 Filed 09/23/20 Page 2 of 2




 1   needed for trial, and any potentially conflicting trial dates for counsel, i.e., counsel’s other

 2   scheduled trials. If the parties are unable to agree on any part of the Report, they may answer in

 3   separate paragraphs; no separate reports are to be filed.

 4

 5          DATED this 23rd day of September 2020.

 6                                                            William M. McCool
                                                              Clerk of Court
 7
                                                              s/Tomas Hernandez
 8
                                                              Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-0620 JCC-MLP
     PAGE - 2
